UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6800


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOHN LENWOOD WRIGHT, a/k/a June Bug,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:02-cr-00539-CMH-1)


Submitted:    February 19, 2009            Decided:   February 23, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Lenwood Wright, Appellant Pro Se.   Kimberly Ann Riley,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John    Lenwood       Wright        appeals   the     district       court’s

denial of his motion for reconsideration of the district court’s

order      granting   his     18    U.S.C.    § 3582(c)(2)         (2006)       motion    for

reduction of sentence and reducing his sentence to 135 months’

imprisonment.         Wright contends that he is eligible for a full

resentencing, beyond the limited sentence reduction granted him

by the district court under Amendment 706 to the U.S. Sentencing

Guidelines        Manual    (“USSG”),        which    reduced       the    base    offense

levels      for   drug     offenses       involving    cocaine      base.         See    USSG

§ 2D1.1(c) (2008); USSG App. C Amend. 706.                        Wright argues that

USSG § 1B1.10, which limits the extent by which a court may

reduce a defendant’s sentence under 18 U.S.C. § 3582, runs afoul

of   the    Supreme      Court’s    remedial        holding   in     United      States v.

Booker, 543 U.S. 220 (2005).                      However, we expressly rejected

this contention in United States v. Dunphy, 551 F.3d 247, 252-55

(4th Cir. 2009).           We have reviewed the record and find that the

district     court    did     not   abuse     its    discretion      in     declining      to

grant a further reduction in Wright’s sentence.                       Accordingly, we

affirm the judgment of the district court.                           We dispense with

oral     argument     because       the     facts    and    legal    contentions          are

adequately        presented    in     the    materials      before        the   court     and

argument would not aid the decisional process.

                                                                                  AFFIRMED

                                              2